SCHOONMAKER, District Judge.
Plaintiff’s attorneys have asked for the allowance of a reasonable fee for services as plaintiff’s counsel. We find no proper basis on which we can grant the request. There has been no fund recovered in this case as to which other interested parties might share in the results of the litigation. All that has been accomplished by the trial of this suit is a decree entitling plaintiff, as administratrix d.b.n.c.t.a. of the estate of James M. Dickey, to have issued to her two hundred and forty-one shares of the capital stock of defendant corporation. This will give plaintiff control over the defendant corporation to the extent of giving her a controlling vote in the election of directors for the corporation at the corporate election we have authorized to be held. But this will not justify the court in making an order to require the corporation to pay plaintiff’s attorney fees.
The petition for allowance of attorney fees as against the defendant corporation will be denied.
Order of Court
Now, April 16, 1945, the petition of plaintiff’s attorneys for attorney fees as against defendant, is denied.